DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2021 has been entered.
Claims 15-17 and 20 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-17 and 20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan (US 2010/0122933) in view of Kurihana (US 2004/0173541) and Glotov (US 2008/0236160).
Regarding claim 15-17 and 20, Khan teaches a method for treating a mineral oil liquid with pressure waves for increasing the portion of low-boiling fractions in the liquid [0001], [0048], [0058-0061].  Khan teaches that a range of different frequencies may be selected [0061].  Khan teaches the frequency may be from 1-20 kHz or above 20kHz [0058].  In this regard, Examiner considers Khan to teach adjustment of the frequency of application.  
Khan does not explicitly disclose (1) the pressure wave generator is operated by a liquid, in particular water, and varying the operating point determined by the maximum temperature rise in the 
Regarding (1), Kurihana teaches that the frequency of ultrasonic wave cavitations depends on various parameters including water temperature [0005].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have adjusted the water temperature rise in the cavitation generator of Khan, in order to obtain the desired cavitation frequency disclosed by Khan, in order to obtain the desired low boiling hydrocarbon fractions.  
Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have selected the maximum rise in temperature as claimed to be 10-35°C, for the benefit of obtaining the low boiling fractions.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding (2), Glotov teaches a similar method for pressure wave generation [0001—0011].  Glotov teaches the pressure wave generator comprises a rotor in a housing [0014].  Glotov teaches that optimum frequency is 1.5-50 kHz [0045], which is the frequency required by Khan.  Glotov teaches that the reactor may be used to treat ordinary water or for refining mineral oil [0052-0053], [0059].  Glotov teaches using water and measuring a temperature differential at the outlet and inlet of the reactor in order to determine the optimum cavitation conditions [0052-0053]; and then treating a hydrocarbon to be refined [0059].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Glotov reactor and method to determine optimum conditions, so that the hydrocarbon can be refined at the frequency of 1-20 kHz as desired by Khan.  It is not seen where such a modification would result in any new or unexpected results.
Regarding (3), Glotov teaches a recirculation pipe connected downstream and upstream from the pressure generator with a throttle valve in the middle [0041].  Examiner notes that duplication of parts, such as a throttle valve, is an obvious modification.  It is not seen where such a duplication would result in any new or unexpected results.  See MPEP 2144, VI, B: In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Response to Arguments
Applicant's arguments filed 01 April 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The prior art does not disclose the claimed limitations, in particularly the newly amended two throttle valves.  
Kurihana is not analogous, as Kurihana is drawn to processing water. 
Khan and Glotov are not analogous.  Khan does not disclose using water to calibrate operation with hydrocarbon. 
Regarding Applicant’s first argument, Examiner notes that the rejections have been updated, as necessitated by amendment to the claims.  Glotov teaches a recirculation pipe connected downstream and upstream from the pressure generator with a throttle valve in the middle [0041].  Examiner notes that duplication of parts, such as a throttle valve, is an obvious modification.  It is not seen where such a duplication would result in any new or unexpected results.  See MPEP 2144, VI, B: In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Regarding Applicant’s second argument, Examiner notes that Glotov teaches processing both water [0052] and hydrocarbons [0059] in the same ultrasonic reactor.  In this regard, Examiner notes that Glotov links the Kurihana reference in.  Glotov also teaches that fluid temperature relates to the cavitation conditions [0053].
Regarding Applicant’s third argument, Glotov and Khan are both related to ultrasonic treatment of hydrocarbons.  Glotov teaches that optimum frequency is 1.5-50 kHz [0045], which is the frequency required by Khan.  Glotov teaches that the reactor may be used to treat ordinary water or for refining mineral oil [0052-0053], [0059].  Glotov teaches using water and measuring a temperature differential at the outlet and inlet of the reactor in order to determine the optimum cavitation conditions [0052-0053]; and then treating a hydrocarbon to be refined [0059].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Glotov reactor and method to determine optimum conditions, so that the hydrocarbon can be refined at the frequency of 1-20 kHz as desired by Khan.  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771